Name: Regulation (EEC) No 2847/72 of the Commission of 29 December 1972 amending Regulation (EEC) Nos 100/72 and 1897/72 following the accession of new Member States to the Community
 Type: Regulation
 Subject Matter: European construction;  Europe;  beverages and sugar;  food technology
 Date Published: nan

 Important legal notice|31972R2847Regulation (EEC) No 2847/72 of the Commission of 29 December 1972 amending Regulation (EEC) Nos 100/72 and 1897/72 following the accession of new Member States to the Community Official Journal L 299 , 31/12/1972 P. 0004 - 0004 Finnish special edition: Chapter 3 Volume 5 P. 0056 Danish special edition: Series I Chapter 1972(31.12)L291 P. 0063 Swedish special edition: Chapter 3 Volume 5 P. 0056 English special edition: Series I Chapter 1972(30-31.12) P. 0088 Greek special edition: Chapter 03 Volume 8 P. 0235 Spanish special edition: Chapter 03 Volume 6 P. 0166 Portuguese special edition Chapter 03 Volume 6 P. 0166 Special edition in Czech Chapter 3 Volume 01 P. 357 - 357 Special edition in Estonian Chapter 3 Volume 01 P. 357 - 357 Special edition in Hungarian Chapter 3 Volume 01 P. 357 - 357 Special edition in Lithuanian Chapter 3 Volume 01 P. 357 - 357 Special edition in Latvian Chapter 3 Volume 01 P. 357 - 357 Special edition in Maltese Chapter 3 Volume 01 P. 357 - 357 Special edition in Polish Chapter 3 Volume 01 P. 357 - 357 Special edition in Slovakian Chapter 3 Volume 01 P. 357 - 357 Special edition in Slovenian Chapter 3 Volume 01 P. 357 - 357REGULATION (EEC) No 2847/72 OF THE COMMISSIONof 29 December 1972amending Regulation (EEC) Nos 100/72 and 1897/72 following the Accession of new Member States to the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty concerning the Accession of new Member States to the European Economic Community and to the European Atomic Energy Community, [1] signed at Brussels on 22 January 1972, and in particular Article 153 of the Act [2] annexed thereto, hereinafter called "the Act";Whereas, under Article 30 of the Act, Commission Regulation (EEC) No 100/72 [3] of 14 January 1972 laying down detailed rules for the denaturing of sugar for animal feed, as amended by Regulation (EEC) No 2351/72, [4] and Commission Regulation (EEC) No 1897/72 [5] of 1 September 1972 on a standing invitation to tender to determine the export refund for white sugar, as amended by Regulation (EEC) No 2523/72, [6] must be adapted in conformity with the guidelines set out in Annex II to the Act; whereas additions in respect of the new Member States should therefore be made to those Regulations;HAS ADOPTED THIS REGULATION:Article 1The following paragraph is added to Article 16 of Regulation (EEC) No 100/72:"4. The time limit laid down in paragraph 2 shall be one hour earlier in Ireland and in the United Kingdom during the period when those Member States do not apply Summer Time."Article 2The following terms are added to Article 25 (1) of Regulation (EEC) No 100/72:"denatured sugar""denatureret sukker".Article 3The following subparagraph is added to Article 4 (4) of Regulation (EEC) No 1897/72:"During the period in which Summer Time does not apply in Ireland or in the United Kingdom, the time limits laid down in the preceding paragraphs shall be taken to be one hour earlier so far as those Member States are concerned."Article 4This Regulation shall enter into force on 1 January 1973. It shall apply from 1 February 1973.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 December 1972.For the CommissionThe PresidentS. L. MANSHOLT[1] OJ No L 73, 27.3.1972, p. 5.[2] OJ No L 73, 27.3.1972, p. 14.[3] OJ No L 12, 15.1.1972, p. 15.[4] OJ No L 253, 9.11.1972, p. 11.[5] OJ No L 201, 2.9.1972, p. 8.[6] OJ No L 270, 1.12.1972, p. 65.--------------------------------------------------